Detailed Action 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on October 19th, 2021 and January 7th, 2022 have been considered by the examiner. 

Response to Arguments
	Applicant’s arguments are moot in view of the new grounds of rejections. Applicant’s arguments, see page 6, filed February 21st, 2022 with respect to the rejection(s) of claim(s) 1-4 under Bolis (US 2017/0045649) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Choi (US 2012/0081795).
	As requested by the Applicant, the examiner contacted Mr. Hammer (Reg. 59,258) on March 23rd, 2022 to discuss the merits of the Application. Mr. Hammer requested a written action be mailed in this regard. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bolis (US 2017/0045649) in view of in view of Choi (US 2012/0081795).


    PNG
    media_image1.png
    254
    660
    media_image1.png
    Greyscale

Regarding claim 1, Bolis discloses tunable prism (100, Figs. 1A-1D) for optical image stabilization ([0021], “an optical device for stabilization of images”), comprising the components:
a container (3) that comprises a membrane (1) comprising at least a transparent portion (1b), the container further comprising a transparent rigid bottom portion (as shown in Fig. 1D) facing the membrane, wherein the membrane is connected to the bottom portion (as shown in Fig. 1D), and wherein the container encloses a volume that is filled with a transparent fluid (4),
the membrane comprises a deformable portion (1a) extending around an outer edge of the window (as shown in Fig. 1D), such that the window can be tilted around a first and/or a second axis with respect to the bottom portion (as shown in Fig. 1D, the membrane tilts along a horizontal axis).
Bolis does not specifically disclose a transparent window arranged on the membrane. 
However Choi, in the same field of endeavor, teaches a transparent window (Fig. 3, 162) arranged on the membrane ([0056], “the stiffening frame 162 is disposed on a portion of the thermally deformable membrane 150 corresponding to the lens portion 114”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the tunable prism of Bolis with the transparent window arranged 
Regarding claim 2, Bolis in view of Choi teach as is set forth in claim 1 rejection above and Bolis further discloses wherein the membrane is sealingly connected with the bottom portion ([0005], “a peripheral area 1c at the level of which the membrane is anchored in or on a support 3”).
Regarding claim 3, Bolis in view of Choi teach as is set forth in claim 1 rejection above and Bolis further discloses wherein the tunable prism further comprises the components: a rigid wall member ([0005], “a peripheral area 1c at the level of which the membrane is anchored in or on a support 3”), wherein the bottom portion and the wall member are rigidly connected (as shown in Fig. 1D, the wall and bottom are integrally formed) and the membrane is sealingly connected to the wall member ([0005], “a peripheral area 1c at the level of which the membrane is anchored in or on a support 3”).
Bolis does not specifically disclose wherein the deformable portion of the membrane extends between the outer edge of the window and the wall member. 
However Choi, in the same field of endeavor, teaches wherein a deformable portion of the membrane ([0052], “the thermally deformable membrane 150 may be bent outward or inward at the first portion 152b”) extends between the outer edge of the window (as shown in Figs. 3 and 4A-B) and the wall member (110). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the tunable prism of Bolis in view of Choi with the wherein the deformable portion of the membrane extends between the outer edge of the window and the 
Regarding claim 4, Bolis in view of Choi teach as is set forth in claim 1 rejection above but does not specifically disclose wherein the first and/or the second axis extend parallel to or in a plane of extent of the window, and particularly wherein the first and/or second axis are oriented orthogonally to each other.
However Choi, in the same field of endeavor, teaches wherein the first and/or the second axis extend parallel to or in a plane of extent of the window (examiner interprets first axis as going into the page), and particularly wherein the first and/or second axis are oriented orthogonally to each other (examiner interprets second axis as parallel to the page and perpendicular to the first axis).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the tunable prism of Bolis in view of Choi with the wherein the first and/or the second axis extend parallel to or in a plane of extent of the window, and particularly wherein the first and/or second axis are oriented orthogonally to each other as taught by Choi for the purpose of preventing deformation of the membrane ([0056]). 
Regarding claim 5, Bolis in view of Choi teach as is set forth in claim 3 rejection above but does not specifically disclose wherein the wall member comprises at least on a side of the wall member that faces the volume a light-absorbing layer or wherein the wall member consists of a light-absorbing compound.
However Choi, in the same field of endeavor, teaches wherein the wall member (Fig. 3, 110) comprises at least on a side of the wall member that faces the volume a light-absorbing 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the tunable prism of Bolis in view of Choi with the wherein the wall member comprises at least on a side of the wall member that faces the volume a light-absorbing layer or wherein the wall member consists of a light-absorbing compound as taught by Choi, for the purpose of improving the optical performance.

Claims 6-11, 13, and 16-17 rejected under 35 U.S.C. 103 as being unpatentable over Bolis (US 2017/0045649) in view of Choi (US 2012/0081795), further in view of Aschwanden (US 2016/0259094).

    PNG
    media_image2.png
    600
    1021
    media_image2.png
    Greyscale

Regarding claim 6, Bolis in view of Choi teach as is set forth in claim 1 rejection above but does not specifically disclose wherein the tunable prism comprises a prism-shaping device, wherein the prism-shaping device is in contact with the window, wherein the prism-shaping 
However Aschwanden, in the same field of endeavor, teaches wherein the tunable prism (Fig. 1, 20) comprises a prism-shaping device (300 and 40), wherein the prism-shaping device is in contact with the window (as shown in Fig. 1, 300 connects 20 with 40), wherein the prism-shaping device has a clear aperture that is particularly arranged centrally over the window (as shown in Fig. 16), wherein the prism-shaping device is configured to tilt the window around the first and/or second axis (as shown in Figs. 2 and 3) by conveying an actuation force on the window ([0106], “the lens device 1 comprises an actuator means 40 that is designed to tilt the optical element 20 with respect to a plane spanned by the lens shaping member 11”), particularly on at least one section of the window that is located outside the clear aperture (as shown in Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the tunable prism of Bolis in view of Choi with the wherein the tunable prism comprises a prism-shaping device, wherein the prism-shaping device is in contact with the window, wherein the prism-shaping device has a clear aperture that is particularly arranged centrally over the window, wherein the prism-shaping device is configured to tilt the window around the first and/or second axis by conveying an actuation force on the window, particularly on at least one section of the window that is located outside the clear aperture as taught by Aschwanden, for the purpose of providing image stabilization. 
Regarding claim 7, Bolin in view of Choi, further in view of Aschwanden teach as is set forth in claim 6 rejection above but does not specifically disclose wherein the clear aperture of the prism-shaping device is transparent and massive, or wherein the prism-shaping device is transparent and massive. 
However Aschwanden, in the same field of endeavor, teaches wherein the clear aperture of the prism-shaping device is transparent and massive, or wherein the prism-shaping device is transparent and massive (as shown in Fig. 16, 300 has a clear aperture in the center). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the tunable prism of Bolis in view of Choi and further in view of Aschwanden with the wherein the clear aperture of the prism-shaping device is transparent and massive, or wherein the prism-shaping device is transparent and massive as taught by Aschwanden, for the purpose of allowing light to enter the imaging module. 
Regarding claim 8, Bolin in view of Choi, further in view of Aschwanden teach as is set forth in claim 6 rejection above but does not specifically disclose wherein the prism-shaping device is in contact on two opposite sections of the window, wherein the sections are located outside the clear aperture and wherein the prism-shaping device is configured to convey an actuating force on either section or on both sections.
However Aschwanden, in the same field of endeavor, teaches wherein the prism-shaping device (Fig. 16, 300, 41 and 42) is in contact on two opposite sections of the window (as shown in Fig. 15), wherein the sections are located outside the clear aperture (as shown in Fig. 15) and wherein the prism-shaping device is configured to convey an actuating force ([0115], “Said magnets 42 are designed … such that when a current is applied to a coil 41, the respective 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the tunable prism of Bolis in view of Choi and further in view of Aschwanden with the wherein the prism-shaping device is in contact on two opposite sections of the window, wherein the sections are located outside the clear aperture and wherein the prism-shaping device is configured to convey an actuating force on either section or on both sections as taught by Aschwanden, for the purpose of actuating the image stabilization device. 
Regarding claim 9, Bolin in view of Choi, further in view of Aschwanden teaches as is set forth in claim 6 rejection above but does not specifically disclose wherein the prism-shaping device or the window is connected to at least one actuation means that is configured to generate an actuation force for tilting the window around the first and/or the second axis.
However Aschwanden, in the same field of endeavor, teaches wherein the prism-shaping device or the window is connected to at least one actuation means (as shown in Figs. 15 and 16) that is configured to generate an actuation force (40) for tilting the window around the first and/or the second axis (as shown in Fig. 15, [0115], “Said magnets 42 are designed to interact with the respectively associated coils 41 such that when a current is applied to a coil 41, the respective coil 41 is either moved towards the carrier 50 or away from the carrier 50 depending on the direction of the respective current”).

Regarding claim 10, Bolin in view of Choi, further in view of Aschwanden teach as is set forth in claim 9 rejection above but does not specifically disclose wherein the prism-shaping device is connected to a movable part that connects the actuation means and the prism-shaping device.
However Aschwanden, in the same field of endeavor, teaches wherein the prism-shaping device is connected to a movable part (Fig. 15, 300) that connects the actuation means (41 and 42) and the prism-shaping device (41 resides in 300, as shown in Fig. 15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the tunable prism of Bolis in view of Choi, further in view of Aschwanden with the wherein the prism-shaping device is connected to a movable part that connects the actuation means and the prism-shaping device as taught by Aschwanden, for the purpose of actuating the image stabilization device. 
Regarding claim 11, Bolin in view of Choi, further in view of Aschwanden teach as is set forth in claim 9 rejection above but does not specifically disclose wherein the at least one actuation means comprises or is a voice coil actuator, the voice coil actuator comprising a magnetic portion and a voice coil portion.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the tunable prism of Bolis in view of Choi, further in view of Aschwanden with the wherein the at least one actuation means comprises or is a voice coil actuator, the voice coil actuator comprising a magnetic portion and a voice coil portion as taught by Aschwanden, for the purpose of actuating the image stabilization device. 
Regarding claim 13, Bolin in view of Choi, further in view of Aschwanden teach as is set forth in claim 9 rejection above but does not specifically disclose wherein the tunable prism comprises a driver circuit configured to control electric currents applied to the at least one actuation means.
However Aschwanden, in the same field of endeavor, teaches wherein the tunable prism comprises a driver circuit ([0107], “a control unit connected to the movement sensor means, which control unit is designed to control the actuator means 40”) configured to control electric currents applied to the at least one actuation means ([0107], “a control unit connected to the movement sensor means, which control unit is designed to control the actuator means 40”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the tunable prism of Bolis in view of Choi, further in view of Aschwanden with the wherein the tunable prism comprises a driver circuit configured to 
Regarding claim 16, Bolin in view of Choi teach as is set forth in claim 1 rejection above but does not specifically disclose wherein the window is planar, and the curvature of light traversing the window remains unaltered, such that any image distortion due to focusing or defocusing effects of the window is prevented.
However Aschwanden, in the same field of endeavor, teaches wherein the window is planar ([0105], “a transparent (e.g. planar) optical element 20”), and the curvature of light traversing the window remains unaltered, such that any image distortion due to focusing or defocusing effects of the window is prevented (as shown in Fig. 1, the curvature of light remains unaltered).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the tunable prism of Bolis in view of Choi with the wherein the window is planar, and the curvature of light traversing the window remains unaltered, such that any image distortion due to focusing or defocusing effects of the window is prevented as taught by Aschwanden, for the purpose of improving the optical performance. 
Regarding claim 17, Bolis in view of Choi teach as is set forth in claim 1 rejection and Bolis further discloses wherein the tunable prism (Fig. 1D, 100) comprises a prism-shaping device (1), wherein the prism-shaping device is the transparent window (as shown in Fig. 1D) and the prism shaping device is made of rigid (as shown in Fig. 1D, 1 is rigid) polymer ([0188], “The membranes 1, 2 can be made based on … photosensitive polymers”).  
Bolis does not specifically disclose the transparent window is a glass window.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the tunable prism of Bolis in view of Choi with the transparent window is a glass window as taught by Aschwanden, for the purpose of improving the optical performance.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bolis (US 2017/0045649) in view of Choi (US 2012/0081795), further in view of Horiuchi (US 5,315,435).

    PNG
    media_image3.png
    589
    358
    media_image3.png
    Greyscale

Regarding claim 12, Bolis in view of Choi teach as is set forth in claim 1 rejection above but does not specifically disclose wherein the tunable prism comprises a gimbal, wherein the window, the prism-shaping device or the movable part is connected to the gimbal such that the window can be tilted around the first and/or the second axis with respect to the bottom portion.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the tunable prism of Bolis in view of Choi with the wherein the tunable prism comprises a gimbal, wherein the window, the prism-shaping device or the movable part is connected to the gimbal such that the window can be tilted around the first and/or the second axis with respect to the bottom portion as taught by Horiuchi, for the purpose of stabilizing the tunable prism. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bolis (US 2017/0045649) in view of Choi (US 2012/0081795), further in view of Horiuchi (US 5,315,435) and Aschwanden (US 2016/0259094).
Regarding claim 14, Bolis in view of Choi, further in view of Horiuchi teach as is set forth in claim 12 rejection above but does not specifically disclose wherein the tunable prism comprises four voice coil actuators that are arranged pairwise opposite of each other, wherein the driver circuit comprises a first and a second channel (c1, c2), wherein the voice coil portions comprise double coils, wherein each channel (c1, c2) is configured and connected to one pair of 
However Aschwanden, in the same field of endeavor, teaches wherein the tunable prism (Fig. 16, 100) comprises four voice coil actuators (as shown in Fig. 16) that are arranged pairwise opposite of each other (as shown in Fig. 16), wherein the driver circuit comprises a first and a second channel (c1, c2) (Examiner assumes an opposing pair of voice coil actuators are each assigned their own channel of control), wherein the voice coil portions comprise double coils (Fig. 28, 401 and 402), wherein each channel (c1, c2) is configured and connected to one pair of the pairwise arranged voice coil actuators (as shown in Fig. 27) such that the respective channel (c1, c2) can provide the same electric current to the voice coil portions that are arranged opposite of each other (as shown in Fig. 27), wherein each channel (c1, c2) is connected such to the double coils of the voice coil portion that the generated forces of the two opposite voice coil portions point in opposite directions (as shown in upper right hand panel of Fig. 28), when the electric current is provided ([0139], “Thus, when a current is applied to one of the coils 403, a Lorentz force is generated that causes the associated magnet 303 and said coil 403 to attract each other or to repel each other depending on the direction of the current in said coil 403. This allows to tilt the optical … such that light that passes the volume V is deflected as indicated in FIG. 28 in the upper right hand panel”).
. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bolis (US 2017/0045649) in view of Choi (US 2012/0081795), further in view of Bolis2 (US 2017/0322478).
Regarding claim 15, Bolis in view of Choi teach as is set forth in claim 1 rejection above but does not specifically disclose the imaging system comprising an image sensor and an imaging optics configured to focus an image on the image sensor, wherein the tunable prism is arranged at the imaging optics, particularly in front of the imaging optics and arranged such that an angle of incident light can be altered by tilting the window of the tunable prism.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the tunable prism of Bolis in view of Choi with the imaging system comprising an image sensor and an imaging optics configured to focus an image on the image sensor, wherein the tunable prism is arranged at the imaging optics, particularly in front of the imaging optics and arranged such that an angle of incident light can be altered by tilting the window of the tunable prism as taught by Bolis2, for the purpose of implementing the image stabilizer in a camera module. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Lee (US 8,300,317) teaches a tunable prism having a transparent window. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW Y LEE whose telephone number is (571) 272-3526. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/M.Y.L./Examiner, Art Unit 2872                                                                                                                                                                                                        24 March 2022

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872